Exhibit 10.1

 

AMENDMENT NO. 2 TO

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 2 (the “Amendment”), dated effective as of April 5, 2006, is
made  and entered into to amend the Amended and Restated Executive Employment
Agreement, dated as of March 1, 2002, together with Amendment No. 1 dated
September 22, 2005 (collectively, the “Employment Agreement”), by and between
Christopher & Banks Corporation, a Delaware corporation (the “Company”), and
Joseph E. Pennington (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and the Executive entered into the Employment Agreement
which provides for a four-year term ending on February 28, 2006;

 

WHEREAS, the Company and the Executive entered into an Amendment to the
Employment Agreement on September 22, 2005 which, among other things, extended
the Executive’s employment to August 31, 2006 (the “Extended Date”);

 

WHEREAS, the Executive has been promoted to Chief Executive Officer; and

 

WHEREAS, the Company desires to continue to employ the Executive beyond the
Extended Date and the Executive wishes to accept such continued employment with
the Company upon the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, the Company and the Executive agree as follows:

 

1.                                       Amendment.                           
The Employment Agreement shall be amended as provided in this Amendment.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Employment Agreement.

 

2.                                       Employment.                          
Section 1.1 of the Employment Agreement is hereby deleted in full and replaced
as follows:

 

“1.1                        The Corporation hereby employs Executive, and
Executive agrees to work for the Corporation as Chief Executive Officer, and to
perform such related duties as are assigned to him from time to time by the
Board of Directors of the Corporation.”

 

3.                                       Term. Section 2.1 of the Employment
Agreement is hereby deleted in full and replaced as follows:

 

--------------------------------------------------------------------------------


 

“2.1                        Unless terminated at an earlier date as otherwise
provided herein, the term of the Executive’s employment hereunder shall be for a
period ending on February 28, 2007.”

 

4.                                       Duties.          Section 3.1 of the
Employment Agreement is hereby amended by inserting the following at the end of
the paragraph:

 

“The parties acknowledge that from March 1, 2006 to February 28, 2007, Executive
intends to fulfill his duties, in part, from Denver, Colorado; provided however,
Executive shall continue to spend at least fifty percent of Executive’s time at
the Corporation’s headquarters.”

 

5.                                       Compensation. The first paragraph after
the table at the beginning of Section 4.1 of the Employment Agreement which
discusses the Executive’s annual base salary after February 28, 2006 shall be
deleted in full and replaced as follows:

 

“The Corporation agrees to pay Executive at an annual base salary of $520,000,
pro rated from March 1, 2006 to February 28, 2007, payable at those intervals as
the Corporation shall pay other executives.”

 

6.                                       Incentive Compensation. Section 4.3 of
the Employment Agreement is hereby deleted in full and replaced as follows:

 

“4.3                        The Executive shall be eligible to receive a bonus
in accordance with the Corporation’s bonus plans as in effect and approved by
the Board of Directors from time to time.”

 

7.                                       Equity Incentive Plans. Section 4.4 of
the Employment Agreement is hereby deleted in full and replaced as follows:

 

“4.4                        The Executive shall receive a one-time stock option
grant of 18,000 shares of the Corporation’s common stock pursuant to and in
accordance with its equity incentive  plan.”

 

8.                                      
Termination.                             Section 12.1 of the Employment
Agreement is hereby deleted in full and replaced as follows:

 

“12.1                 The Corporation may terminate the employment of the
Executive at any time without cause by written notice of termination of
employment to Executive. In the event that the Corporation terminates the
employment of the Executive by delivering notice in accordance with the
preceding sentence, the Executive shall receive as severance his base salary and
benefits pursuant to Section 4 (except bonus) from the date of termination until
February 28, 2007.”

 

2

--------------------------------------------------------------------------------


 

9.                                       Miscellaneous.

 

9.1                                 Governing Law. This Amendment is made under
and shall be governed by and construed in accordance with the laws of the State
of Minnesota, without regard to Minnesota’s conflicts of law rules.

 

9.2                                 Prior Agreements. This Amendment and the
Employment Agreement contain the entire agreement of the parties relating to the
subject matter hereof and supersede all prior agreements and understandings with
respect to such subject matter, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Amendment
which are not set forth herein. Except as explicitly amended by this Amendment,
all of the terms and conditions of the Employment Agreement shall remain in full
force and effect.

 

9.3                                 Amendments. No amendment or modification of
this Amendment shall be deemed effective unless made in writing signed and
delivered by the parties hereto.

 

9.4                                 Assignment. This Amendment shall not be
assignable, in whole or in part, by either party without the written consent of
the other party.

 

9.5                                 No Waiver. No term or condition of this
Amendment shall be deemed to have been waived, nor shall there be any estoppel
to enforce any provisions of this Amendment, except by a statement in writing
signed by the party against whom enforcement of the waiver or estoppel is
sought. Any written waiver shall not be deemed a continuing waiver unless
specifically stated, shall operate only as to the specific term or condition
waive and shall not constitute a waiver of such term of condition for the future
or as to any act other than that specifically waived.

 

9.6                                 Counterparts. This Amendment may be signed
in counterparts, each of which, when executed and delivered, shall constitute
one and the same instrument.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands, intending to be
legally bound, as of the date first above written.

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

 

By:

/s/ Larry C. Barenbaum

 

 

 

Larry C. Barenbaum

 

 

 

Its: Chairman

 

 

 

 

 

 

/s/ Joseph E. Pennington

 

 

Joseph E. Pennington

 

 

3

--------------------------------------------------------------------------------